Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Greg P. Givens petitions for a writ of procedendo, which has been docketed as a petition for an extraordinary writ. We conclude that relief is not warranted. Accordingly, we grant Givens’ motion to proceed in forma pauperis and deny the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.